Citation Nr: 9913357	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-51 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 13, 1996 
for the award of a schedular 100 percent disability rating 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is a veteran of World War II.  This matter 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

An appeal was also initiated on behalf of the appellant from 
the November 1997 RO denial of a claim seeking special 
monthly compensation (SMC) benefits based on his alleged 
housebound status or need for the regular aid and attendance 
of another person.  The appellant was notified of the 
unfavorable determination by letter dated December 1, 1997, 
and a statement of the case was issued in September 1998 in 
response to the notice of disagreement, filed relative to 
this issue by the appellant's representative in May 1998.  
The current record does not reflect a VA Form 9 or other 
correspondence from the appellant, his representative or 
custodian received on or before December 1, 1998 (see 
38 C.F.R. § 20.302(b) (1998)) which would qualify as a 
substantive appeal pursuant to 38 C.F.R. § 20.202.  A timely 
substantive appeal is as essential as a timely notice of 
disagreement to confer appellate jurisdiction on the Board.  
See 38 C.F.R. § 20.200; Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Therfore, the Board has no jurisdiction over these 
SMC issues at this time.  

The current record also reflects numerous, very lengthy 
handwritten statements submitted by the appellant at various 
times during the course of this appeal.  All of these 
documents are nearly illegible, and many are not entirely 
coherent.  In these documents, the appellant seems to be 
seeking several benefits which are not available to him from 
VA, such as issuance to him of all his military medals, and 
VA medical treatment and/or medical insurance for his entire 
family (including his married/divorced children over the age 
of 18).  In addition, he has made reference to claimed 
unsatisfactory results of prostate surgery in July 1990 at a 
VA facility (a possible claim under 38 U.S.C.A. § 1151), an 
alleged VA obligation to pay for his incontinence diapers 
since that surgery (possibly a claim for a clothing 
allowance), and his desire to receive a wheelchair from VA 
(for nonservice-connected disability).  It is further noted 
that, since April 1997, the appellant has been determined by 
VA to be incompetent to manage his VA benefits; his daughter 
(Elvira) has been appointed as his VA fiduciary.  
Accordingly, the Board recommends that the RO write to the 
appellant's daughter/custodian in order to clarify which, if 
any, additional benefits are sought on his behalf from VA.  


FINDINGS OF FACT
1.  In November 1984, July 1985, and April 1986, the Board 
denied the appellant's claims seeking a 100 percent schedular 
rating for service-connected psychosis; the Board continued 
the 70 percent schedular rating assigned that disability; in 
April 1986, the Board also granted a total disability rating 
based on individual unemployability, which eventually became 
effective July 15, 1985.  

2.  The appellant does not contend that any of the 
aforementioned Board decisions reflect clear and unmistakable 
error.  

3.  Based on his claim for increased rating, received on 
June 13, 1996, a 100 percent schedular rating was assigned 
his service-connected psychosis.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than June 13, 1996 
for the award of a 100 percent schedular rating for 
schizophrenia is not established.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Prior to November 7, 1996 (and thus within the time frame 
relevant to the present appeal), a schedular 100 percent 
rating was only appropriate for a residual type of 
schizophrenia with competent medical evidence of active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Code 9205 
(1996).  Essentially the same rating provisions date back to 
1945: the 1945 edition of the Rating Schedule required (under 
Code 9006) evidence of "complete" social and industrial 
inadaptability to warrant assignment of a 100 percent rating.  

At the present time, the appellant is service-connected for a 
psychotic disability currently identified as a residual type 
of schizophrenia.  This disability has been rated 100 percent 
disabling, effective June 13, 1996, under Diagnostic Code 
9205 of the Rating Schedule.  He contends that he should be 
compensated for his service-connected psychiatric disability 
at the 100 percent schedular retroactive to his date of 
discharge from service in November 1945.  He is especially 
bitter that he received no VA disability compensation 
benefits of any sort from 1946 to 1958.  

However, due to his advanced age (he will be 80 years old in 
June 1999) and his service-connected psychosis, the 
appellant's current memory is no longer reliable, and he 
frequently misstates the relevant facts.  For example, he 
ignores, or perhaps no longer remembers, that he was employed 
for many years after service--a situation which is normally 
inconsistent with the assignment of a schedular 100 percent 
rating.  For example, he has previously reported that he was 
employed as late as 1969 (see Board decision dated in April 
1986 and VA Form 21-4138 signed by the appellant in November 
1969).  Furthermore, as late as August 1971, it was reported 
after a lengthy period of hospitalization in a VA facility 
that the appellant "could return to work the day of 
discharge, should he be motivated to do so."  VA Form 10-
1000, July 1-August 7, 1971.  In short, the available 
evidence, does not sustain his contention that he has been 
disabled at the 100 percent level as a result of service-
connected psychosis since his discharge from service in 
November 1945.  Aside from these factual considerations, 
there are legal problems which the present claim must face, 
and which it fails to surmount.  

A longitudinal review of the extensive evidentiary record, in 
this case (six volumes), discloses that the appellant had a 
nervous breakdown in service and was medically discharged 
therefrom with a diagnosis of unclassified psychosis.  In 
November 1945, service connection was granted for an 
unclassified psychosis with acute schizophrenic reaction, 
rated 30 percent disabling from November 3, 1945.  Following 
VA medical examination of the appellant in October 1946, 
which disclosed that his service-connected psychosis was in 
remission, the corresponding disability rating was reduced to 
noncompensable, effective December 17, 1946.  The appellant 
was informed of this determination by letter in October 1946 
and did not appeal.  Further unappealed rating actions dating 
from July 1957 and January 1958 continued the noncompensable 
rating assigned the service-connected psychiatric disability.  
It is important to note that all of these rating actions were 
based on a review of the relevant medical evidence, including 
reports of official medical examinations of the appellant and 
reports of hospitalizations at VA facilities.  

On the basis of a report, received in March 1958, of the 
appellant's hospitalization at a State Hospital, the 
disability rating assigned his service-connected psychiatric 
disability was increased to 50 percent, effective March 16, 
1958.  This rating was continued by further unappealed rating 
actions in August and September 1958.  Following another VA 
examination of the appellant in February 1962, the 
psychiatric disability rating was reduced from 50 to 
30 percent, effective in May 1962.  This reduction was 
subsequently affirmed on appeal by decision of the Board in 
January 1963.  

The 30 percent rating was subsequently continued by 
unappealed RO rating decisions in September 1965, May 1966, 
April 1970, November 1970, September 1971, and March 1976.  

In February 1978, and again in February 1980, the Board also 
affirmed the 30 percent rating then assigned for the service-
connected psychiatric disability.  In July 1981, on the basis 
of the medical evidence before it at that time, the Board 
granted an increase to 50 percent for the service-connected 
psychiatric disability, which was made effective from June 
1980.  In March 1984, the Board granted another increase to 
70 percent, effective in May 1982.  In November 1984 and July 
1985, the Board denied a rating in excess of the then current 
70 percent schedular evaluation assigned the appellant's 
service-connected psychiatric disability and denied claims 
seeking a total disability rating based on individual 
unemployability (TDIU).  In an April 1996 decision, the Board 
continued the 70 percent schedular rating, but granted TDIU, 
which was later made effective by the RO in July 1985.  

It is important to note that, in the absence of clear and 
unmistakable error (CUE), all of the aforementioned 
unappealed RO rating actions and Board decisions are 
administratively final and not subject to revision.  See 
38 U.S.C.A. §§ 5109A, 7103, 7104, 7105, 7111 (West 1991 & 
Supp. 1998).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  It must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  However, merely to aver that 
CUE exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Likewise, simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of CUE."  Id., at 44  A review of the current 
evidentiary record discloses that, while the appellant 
obviously disagrees with the rating determinations reached in 
his case between 1945 and 1985, he has advanced no specific 
arguments which are sufficient to raise the issue of CUE.  

The appellant's next claim seeking an increased rating for 
the service-connected psychiatric disease was received on 
June 13, 1996.  His representative has concurred in this date 
of claim (see January 1997 Transcript, p. 2).  As a result of 
this claim, and in particular due to the report of VA 
examination of the appellant in August 1996, the RO granted a 
100 percent schedular rating for the service-connected 
psychosis, effective the date of receipt of the reopened 
claim.  It is this determination which the appellant has 
challenged in the present appeal.  

In general, the effective date of an award of increased 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefore.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(a) (1998).  More specifically, an 
award of increased compensation can be made effective on the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the 
increased award will be made effective on the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Furthermore, an award of 
benefits under a claim reopened after final disallowance will 
be made effective on the date of receipt of the new claim or 
on the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(1)(ii) & (r).  

In the present case, it is not disputed that the new claim 
seeking an increased rating was received on June 13, 1996.  
Entitlement to the higher rating was established by the 
report of the August 1996 VA medical examination of the 
appellant.  Under these circumstances, the increased award at 
the schedular 100 percent level could not be made effective 
earlier than the date chosen by the RO, the date of receipt 
of the new claim.  In cases such as this, where the law is 
dispositive, the claim should be denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 (1994). 


	(CONTINUED ON NEXT PAGE)


ORDER

The benefit sought on appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

